IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 NATIONSTAR MORTGAGE, LLC                  : No. 110 MM 2018
                                           :
                                           :
              v.                           :
                                           :
                                           :
 CHRIS INCH AND CHRISTINE INCH             :
                                           :
                                           :
 PETITION OF: CHRIS INCH                   :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Petition for Assumption of

Extraordinary Jurisdiction is DENIED.